Citation Nr: 0200704	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  99-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 
until August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision.


FINDING OF FACT

The veteran has disc disease of the lumbar spine that likely 
began during his active military service.


CONCLUSION OF LAW

The veteran has lumbar disc disease that is the result of an 
injury that was incurred during service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his low back problems began during 
military service.  Specifically, he claims that his 
disability is the direct result of an injury he sustained in 
service when he was maneuvering a boat in November 1963.  The 
Board finds that the evidence supports a grant of service 
connection.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. 
§ 3.303(a) (2001).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connection unless clearly attributable to intercurrent 
causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If a reasonable doubt arises regarding 
service origin, or any other point, it should be resolved in 
the veteran's favor.  38 C.F.R. § 3.102 (2001).  

The veteran's service medical records show that, on 
enlistment examination in August 1962, there were no 
complaints of a back disorder.  On clinical evaluation, the 
veteran's spine was reported to be normal.  Service medical 
records indicate that in November 1963, the veteran 
complained of pain and soreness in his shoulder blade area, 
and tenderness in the muscles along the left side his spine.  
The veteran was diagnosed with myositis.  An August 1964 
separation examination was negative for any complaints of a 
back disorder.  Upon clinical examination, the examiner found 
the veteran's spine to be normal.  

Post-service treatment records include VA treatment and 
examination reports, private medical records, and Social 
Security Administration (SSA) records. 

SSA records dated from January 1997 through November 1997 
indicate that the veteran was diagnosed with discogenic and 
degenerative disorders of the back in May 1997.  At a 
September 1997 examination, the veteran gave a history of 
back pain since 1965 when he twisted his back lifting heavy 
equipment.  The veteran reported that he did not seek 
treatment for a few years after that because the pain was 
tolerable.  The veteran also stated that he was diagnosed 
with pathology of the low back area in 1984.  SSA records 
also indicate that the veteran had minimal osteoarthritic 
changes at the level of L4 and L5 in October 1997.   In an 
undated SSA report, the veteran was diagnosed with low back 
pain.

Private medical records from Robert B. Avena, M.D., dated 
from June 1997 through March 1998, indicate that the veteran 
complained of low back pain in July 1997, and was diagnosed 
with chronic back degeneration.  Dr. Avena diagnosed the 
veteran with chronic low back pain in January 1998 and March 
1998.

VA medical records dated from July 1998 through April 2001 
indicate that the veteran complained of back pain during this 
time, and was diagnosed with chronic low back pain, 
degenerative disc disease, facet joint syndrome, lumbar 
radiculopathy, and disc herniation at L5-S1.  Treatment 
included bilateral sacroiliac joint injections.

A VA spine examination was performed in August 1998.  The 
veteran stated that he had injured his back in 1963.  The 
veteran reported that he twisted his back, and had pain in 
the low lumbar region.  The veteran stated that although this 
pain gradually resolved, he had had recurrent problems with 
his back over the years.  The veteran reported that 
subsequent to service, he worked as a construction worker, 
and worked in a coal mine.  The veteran complained of pain in 
the low back region, radiating down his buttocks into his 
lower extremities, posteriorly.  The veteran also complained 
of lower extremity numbness and tingling.  The examiner 
reviewed radiographic reports dated in June 1998, and found 
those reports to be consistent with lumbar spondylosis and 
degenerative disc disease at L4-L5 and L5-S1.  The examiner's 
impression was of degenerative disc disease of the low lumbar 
spine.  The examiner pointed out that although an injury that 
occurred in the early 1960's likely caused some injury to the 
veteran's lower lumbar discs, the veteran's work performing 
strenuous labor also likely caused some degenerative problems 
to his low lumbar spine.  

VA radiographic reports dated in December 1998 revealed left 
paracentral disc extrusion at L4-L5, extending superiorly 
behind the L4 vertebral body anteriorly to the posterior 
longitudinal ligament.  The examiner noted that this disc 
touched the left L5 nerve root.  The veteran was diagnosed 
with minimal degenerative disc disease and facet degenerative 
joint disease at L3-L4 and L5-S1.

In a statement received in April 1999, the veteran's son 
wrote that the veteran had back problems as long as he could 
remember.  The veteran's son also stated that the veteran was 
sometimes bedridden and missed work because of his back 
problems.

In an August 1999 letter, Kurt Madsen, D.O., opined that it 
was likely that a 1962 back injury contributed to the 
veteran's current disc herniation problems.  Dr. Madsen 
further explained that he did not think that the veteran's 
current disability was entirely related to one particular 
incident, although the repetitive lifting and stress the 
veteran experienced during that time probably greatly 
contributed to his present condition.  Dr. Madsen explained 
that chronic stress and strain, lifting, loading, and bending 
from the lumbar spine could contribute to the veteran's 
current disability. 

At a February 2001 RO hearing, the veteran's friend testified 
that the veteran complained of back pain during the early 
1960's.  The veteran testified that, subsequent to service, 
he worked laying sewer lines and laying water lines.  He also 
reported that he worked in coal mines, ran pieces of 
equipment, and that performing such work bothered his back.  
The veteran indicated that he first sought treatment for his 
back after service in the early 1970's.

In a May 2001 opinion, Dr. Madsen referenced an initial 
injury to the thoracic spine in November 1963, and noted that 
the veteran had had persistent pain in his back since that 
time.  Dr. Madsen further opined that, based on his review of 
the claims file and clinical examination of the veteran, the 
incipient pain generator and injury was sustained to the 
veteran's back in service, and the veteran's back has been 
aggravated by the accumulation of activities since that time.

Based on its review of the record, the Board concludes there 
is a basis for an award of service connection for the 
veteran's low back disability.  The evidence clearly shows 
that the veteran suffers from a current back disability as 
evidenced by the VA medical records, private medical records, 
and SSA records.  The Board also notes that the veteran has 
described an injury in service which is corroborated by his 
friend's testimony.  Additionally, both the VA examiner and 
Dr. Madsen opined that the veteran's current lumbar disc 
disease was caused, at least in part, by in-service events.  
Furthermore, although both the VA examiner and Dr. Madsen 
note that the veteran's subsequent work history likely had an 
effect on his low back disability as well, the Board finds it 
significant that there is no medical evidence that 
specifically contradicts the showing of a nexus between the 
veteran's current disability and service.  

In summary, despite evidence suggesting that the veteran had 
post-service injuries that may have affected his low back, 
the evidence equally suggests that the veteran's current disc 
disease had its onset during military service, as reflected 
in the opinions of the VA examiner and Dr. Madsen, bringing 
the evidence regarding a nexus to military service into 
relative equipoise.  The Board notes that the benefit of the 
doubt in resolving such issue shall be given to the veteran.  
See 38 C.F.R. § 3.102.  As such, the Board finds that there 
is sufficient medical evidence that establishes a nexus 
between an in-service injury and the veteran's current back 
disability.  A grant of service connection is therefore 
warranted.

Finally, in so finding, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  The new law has clarified VA's 
duty to assist claimants in developing evidence pertinent to 
their claims and eliminated the previous requirement that a 
claim be well grounded before VA's duty to assist arises.  
See 38 U.S.C.A. §§ 5103, 5103A  (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  Additionally, certain notification 
requirements have been set out by the new law.  Nevertheless, 
given that the Board's decision amounts to a grant of the 
benefit sought by the veteran on appeal, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


ORDER

Service connection for lumbar disc disease is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

